DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-7,10,13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al (US Patent No. 9917134).


 	With respect to claim 1, Hsieh et al discloses an image sensor structure having a visible light detection region (300C,Fig.3) and an infrared light detection region (300IR,Fig.3) neighboring the visible light detection region, the image sensor structure comprising: a semiconductor substrate (310,Fig.3) having a front side (Fig.3) and a back side opposite to each other (Fig.3): a plurality of photo sensing members disposed (Column 6)  in the front side of the semiconductor substrate; at least one infrared absorption enhancing member (331,Fig.3) in the back side of the semiconductor substrate and only in the infrared light detection region (Fig.3); a color filter (332,Fig.3) over the back side of the semiconductor substrate and in the visible light detection region (Fig.3); and an infrared pass filter (341,Fig.3; Col6) over the at least one infrared absorption enhancing member. However, Hsieh et al does not explicitly disclose photo 

 	With respect to claim 4, Hsieh et al discloses a plurality of microlenses respectively over the color filter and the infrared pass filter (360, Fig.3).

 	With respect to claim 5, Hsieh et al discloses wherein the infrared pass filter has a wavelength pass band in a range from 700 nm to 1100 nm (Col6). 

 	With respect to claim 6, Hsieh et al does not explicitly disclose wherein the wavelength pass band of the infrared pass filter has a center pass wavelength of about 850 nm. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that has a center pass wavelength of about 850 nm, as a design choice.
 
 	With respect to claim 7, the arts cited above do not explicitly disclose wherein the wavelength pass band of the infrared pass filter has a center pass wavelength of about 940 nm. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it would have has a center pass wavelength of about 940 nm, as a design choice.

With respect to claim 10, Hsieh et al discloses forming an image sensor structure having a visible light detection region (300C,Fig.3) and an infrared light detection region (300IR,Fig.3) neighboring the visible light detection region, the image sensor structure comprising: providing a semiconductor substrate (310,Fig.3) having a front side (Fig.3) and a back side opposite to each other (Fig.3): forming a plurality of photo sensing members disposed (Column 6)  in the front side of the semiconductor substrate; forming at least one infrared absorption enhancing member (331,Fig.3) in the back side of the semiconductor substrate and only in the infrared light detection region (Fig.3); forming a color filter (332,Fig.3) over the back side of the semiconductor substrate and in the visible light detection region (Fig.3); and forming an infrared pass filter (341,Fig.3; Col6) over the at least one infrared absorption enhancing member. However, Hsieh et al does not explicitly disclose photo sensing members disposed in the front side of the semiconductor substrate. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Hsieh et al such that photo diodes are in front of the substrate as a design choice, or in order to be contact with transistor on the other side of the substrate.
With respect to claim 13, Hsieh et al discloses forming a plurality of microlenses respectively over the color filter and the infrared pass filter (360, Fig.3).

 	With respect to claim 14, Hsieh et al discloses wherein the infrared pass filter is formed having a wavelength pass band in a range from 700 nm to 1100 nm (Col6). 

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that has a center pass wavelength of about 850 nm, as a design choice.
 
 	With respect to claim 16, the arts cited above do not explicitly disclose wherein the wavelength pass band of the infrared pass filter is formed to have a center pass wavelength of about 940 nm. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that has a center pass wavelength of about 940 nm, as a design choice.


Claims 2-3,11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al (US Patent No. 9917134), in view of Wang (US Pub No. 20170187948).

 	With respect to claim 2, Hsieh et al does not explicitly disclose an infrared notch filter over the back side of the semiconductor substrate and in the visible light detection region. On the other hand, Wang discloses an infrared notch filter over the back side of the semiconductor substrate and in the visible light detection region. On the other hand, Wang discloses an 

 	With respect to claim 3, Wang discloses wherein the infrared notch fitter is interposed between the semiconductor substrate (where PD is formed,Fig.4B) and the color filter (1101,Fig.4B).	

 	With respect to claim 11, Hsieh et al does not explicitly disclose forming an infrared notch filter over the back side of the semiconductor substrate and in the visible light detection region. On the other hand, Wang discloses forming an infrared notch filter over the back side of the semiconductor substrate and in the visible light detection region. On the other hand, Wang discloses an infrared notch filter (1105,Fig.4B) over the back side of the semiconductor substrate and in the visible light detection region (Fig.4B). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Hsieh et al according to the teachings of Wang such that notch infrared filter is used in visible light region, in order to improve the performance of the device.

 	With respect to claim 12, Wang discloses wherein the infrared notch fitter is interposed between the semiconductor substrate (where PD is formed,Fig.4B) and the color filter (1101,Fig.4B).	



s 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al (US Patent No. 9917134), in view of Kosugou (US Pub No. 20160191822).

 	With respect to claim 8, the arts cited above do not explicitly disclose further comprising:
a device layer over the front side of the semiconductor substrate; and a carrier substrate over the device layer. On the other hand, Kosugou discloses a device layer (24,Fig.2) over the front side of the semiconductor substrate (Fig.2); and a carrier substrate (27,Fig.2) over the device layer. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Kosugu such that device layer and carrier substrate are formed, in order to be able to form transistor on the substrate to be able to operate the device. 

 	With respect to claim 17, the arts cited above do not explicitly disclose further comprising: forming a device layer over the front side of the semiconductor substrate; and forming a carrier substrate over the device layer. On the other hand, Kosugou discloses a device layer (24,Fig.2) over the front side of the semiconductor substrate (Fig.2); and a carrier substrate (27,Fig.2) over the device layer. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Kosugu such that device layer and carrier substrate are formed, in order to be able to form transistor on the substrate to be able to operate the device. 

 Claims 8,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al (US Patent No. 9917134), in view of Park et al (US Pub No. 20190310401).



 	
 	 With respect to claim 18, the arts cited above do not explicitly disclose wherein the at least one infrared absorption enhancing member is formed of silicon dioxide. On the other hand, Park et al discloses that infrared pass filer can comprise silicon dioxide (para 74). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that filter would comprise silicon dioxide, because it is very common material in the industry.	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/Examiner, Art Unit 2895